Title: To James Madison from Elias Vanderhorst, 7 February 1803
From: Vanderhorst, Elias
To: Madison, James


					
						Sir.
						Bristol Feby. 7th. 1803.
					
					My last respects to you were of the 25th. of Septr. ⅌ the Cornelia, Capt. Bliss, since which Period I have not been honored with any of your favors.  I am very sorry to inform you that after all my endeavors, I have not as yet been able to obtain the least satisfaction for my friends Messrs. Smiths, DeSaussure & Darrell, of Charleston, for their four Casks of Indigo which were plundered from on board the American Ship Commerce, Capt. Preble, by the Captn. & Crew of the French Privateer Tiger of St. Malo in May 1793.  I now beg leave to hand you a paragraph of Mr. Skipwith’s Letter to Mr. Livingston on the subject dated the 3d. of Feby. 1802 which I recd. from the Latter Gentleman.  It was thus.  “The Papers which are in my hands are sufficient proof of the Indigoes being the property of Messrs. Smith & Co but by no means of their being taken out of the Commerce by the Tiger, except the Protest of Capt. Preble, & this last document never will be admitted by the French Courts, as sufficient title to the claimed restitution”.  But Mr. Skipwith does not say that he ever exhibited these proofs to the Capt. & owners of the Tiger & claimed the Indigo or the amount of it!  Nor has he mentioned what other proof is necessary to support and carry the claim into effect.  Indeed in a case of this nature I know of no other that can be obtained and which therefore I have always understood, has on every occasion of this sort, been admitted in all the Courts of Law in Europe as good & sufficient evidence, for surely it cannot be expected that the Captn. & Crew of the Commerce should be collected & carried to France at an expence much greater than the value of the Indigo to establish what Mr. Skipwith seems to intimate cannot be otherwise accomplished.  I wrote Mr. Skipwith fully on this subject the 22d. of Feby. last, but I have Just been informed that he says he never recd. my Letter, though it went by the regular Mail and has not been returned to me.  I have had a great deal of trouble with this vexatious matter on Acct. of the Owners of the Indigo, who were not Insured, but I must confess that from the Specimen I have had of the very little attention which has been paid to it at Paris, I despair of succeeding from any further application there.  I therefore hope that some arrangement has ‘ere now taken place, or soon will between the Governmts. of the US of America & that of France to enable the Citizens of the former to recover from those of the latter any property of theirs which may have been taken from them in this Piratical manner.  Messrs. Smith & Co. are urgent on this subject.  I shall therefore consider myself as particularly obliged, if you will have the goodness to point out to me what means are now to be used to accomplish their wish, as experience teaches me  to believe that any further application from me thro’ the Channel I have hitherto attempted will prove as fruitless as my former which have been so often repeated.  I am much distressed at being compelled to give you this trouble, but I flatter myself that the nature of the case will obtain for me your Kind indulgence & pardon.  Enclosed are the Accts. of Imports & Exports by our Vessels within my District for the half year ending the 31st. of Decr. last, also a Letter from Mr. King, with a few of our latest News–Papers & a London Price Current, to which please be referred for what is now passing in this quarter.  I have the Honor to be with great regard & respect, Sir, Your most Obed. & most He. Servt.
					
						Elias Vander Horst
					
					
						Since writing this Letter I have recd. from Mr. King a Packet for you, which I have forwarded by this conveyance.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
